                                                                 Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 1 of 27




                                                          1    HOLLAND & KNIGHT LLP
                                                               Vito A. Costanzo, SBN 132754
                                                          2    Kristina S. Azlin, SBN 235238
                                                               Stacey H. Wang, SBN 245195
                                                          3    400 South Hope Street, 8th Floor
                                                               Los Angeles, CA 90071
                                                          4    Telephone: 213.896.2400
                                                               Fax: 213.896.2450
                                                          5    Email: vito.costanzo@hklaw.com
                                                                        kristina.azlin@hklaw.com
                                                          6             stacey.wang@hklaw.com
                                                          7    Attorneys for Defendant
                                                               University of the Pacific
                                                          8

                                                          9
                                                                                               UNITED STATES DISTRICT COURT
                                                          10
                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                          11

                                                          12 VINEY SAROYA, Individually and on behalf
                       400 South Hope Street, 8th Floor




                                                                                                            Case No.: 5:20-cv-03196-EJD
Holland & Knight LLP




                                                             of all others similarly situated,
                           Los Angeles, CA 90071




                                                          13                                                [Assigned to the Hon. Edward J. Davila,
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                                                 Plaintiff,                 United States District Judge]
                                                          14
                                                                      v.
                                                          15                                                DEFENDANT UNIVERSITY OF THE
                                                             UNIVERSITY OF THE PACIFIC,                     PACIFIC’S NOTICE OF MOTION AND
                                                          16                                                MOTION TO DISMISS PLAINTIFF
                                                                                                            VINEY SAROYA’S COMPLAINT;
                                                          17                      Defendant.                MEMORANDUM OF POINTS AND
                                                                                                            AUTHORITIES IN SUPPORT THEREOF;
                                                          18                                                [PROPOSED] ORDER
                                                          19                                                [Fed. R. Civ. P. 8, 12(b)]
                                                          20                                                Date:              November 19, 2020
                                                                                                            Time:              9:00 a.m.
                                                          21                                                Courtroom:         4
                                                          22                                                [Filed concurrently with Declaration of Dr.
                                                                                                            Maria Pallavicini; Declaration of Kristina S.
                                                          23                                                Azlin; and Request for Judicial Notice]
                                                          24
                                                                                                            Action Filed: May 10, 2020
                                                          25                                                Trial Date: TBD
                                                          26

                                                          27

                                                          28

                                                               UNIVERSITY OF THE PACIFIC MOTION TO                            CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
                                                                Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 2 of 27




                                                          1           TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

                                                          2           PLEASE TAKE NOTICE THAT, on November 19, 2020, at 9:00 a.m. or as soon thereafter

                                                          3    as the matter may be heard, in Courtroom of the Honorable Edward J. Davila, Courtroom 4, of the

                                                          4    United States District Court for the Northern District of California, San Jose Courthouse, located at

                                                          5    280 South 1st Street, San Jose, CA 95113, Defendant University of the Pacific (“Pacific”) will, and

                                                          6    hereby does, move this Court for an order under Federal Rules of Civil Procedure 12(b)(6), dismissing

                                                          7    the claims filed in this action by Plaintiff Viney Saroya (“Plaintiff”) against the Defendant in their

                                                          8    entirety, with prejudice.

                                                          9           Defendant moves to dismiss each of Plaintiff’s claims based on the following grounds:

                                                          10              1. All of Plaintiff’s causes of action fail because they are fundamentally non-actionable

                                                          11                  claims for education malpractice.

                                                          12              2. Plaintiff’s breach of contract claim fails as a matter of law and a matter of pleading.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13              3. Plaintiff’s unjust enrichment claim fails as a matter of law and a matter of pleading.
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14              4. Plaintiff’s conversion claim fails as a matter of law and a matter of pleading.

                                                          15              5. All of Plaintiff’s causes of action fail to allege non-speculative damages.

                                                          16              6. Plaintiff’s demand for punitive damages is unsupportable as a matter of law.

                                                          17          This Motion is based on this Notice; the Memorandum of Points and Authorities in Support

                                                          18   of the Motion to Dismiss; the Declaration of Dr. Maria Pallavicini; the Declaration of Kristina S.

                                                          19   Azlin; the Request for Judicial Notice; and all papers, pleadings, documents, arguments of counsel,

                                                          20   and other materials presented before or during the hearing on this motion, and any other evidence and

                                                          21   argument the Court may consider.

                                                          22   DATED: September 9, 2020              Respectfully submitted,

                                                          23                                                HOLLAND & KNIGHT LLP

                                                          24
                                                                                                            By /s/ Vito A. Costanzo
                                                          25                                                           Vito A. Costanzo
                                                                                                                       Kristina S. Azlin
                                                          26                                                           Stacey H. Wang
                                                          27                                                            Attorneys for Defendant,
                                                                                                                        University of the Pacific
                                                          28
                                                                                                                  -1-
                                                               UNIVERSITY OF THE PACIFIC’S MOTION                                  CASE NO. 5:20-CV-03196-EJD
                                                               TO DISMISS COMPLAINT
                                                                 Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 3 of 27




                                                          1
                                                                                                                   TABLE OF CONTENTS
                                                          2                                                                                                                                   Page
                                                               TABLE OF AUTHORITIES .......................................................................................................... ii
                                                          3
                                                               I.   INTRODUCTION ...............................................................................................................1
                                                          4    II.  FACTUAL AND PROCEDURAL BACKGROUND.........................................................3
                                                          5             A.        PACIFIC’S POLICIES ARE SET FORTH IN THE ACADEMIC CATALOG...........................3

                                                          6             B.        PACIFIC RESPONDS TO THE COVID-19 PANDEMIC ...................................................3
                                                                        C.        PLAINTIFF’S COMPLAINT ..........................................................................................5
                                                          7
                                                               III.     LEGAL STANDARD..........................................................................................................5
                                                          8    IV.      ARGUMENT .......................................................................................................................6
                                                          9             A.        PLAINTIFF’S CLAIMS ARE FUNDAMENTALLY DEMANDS FOR JUDICIAL
                                                                                  INTERVENTION IN ACADEMIC DECISIONS REGARDING MODE OF INSTRUCTION,
                                                          10                      WHICH ARE NOT ACTIONABLE. ................................................................................6
                                                          11            B.        PLAINTIFF’S CLAIM FOR BREACH OF CONTRACT FAILS AS A MATTER OF
                                                                                  LAW. .........................................................................................................................8
                                                          12
                       400 South Hope Street, 8th Floor




                                                                                  1.         Plaintiff Fails To Identify Any Enforceable Promise To Plaintiff That
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13                                 Was Breached. .............................................................................................8
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                                                  2.         Pacific’s Policies Include A Financial Agreement And Refund Policy,
                                                          14
                                                                                             Which Do Not Entitle Plaintiff To Any Partial Refunds. ............................9
                                                          15                      3.         Plaintiff Admits That Pacific Did Not Cause The Purported Contract
                                                                                             Damages. ....................................................................................................10
                                                          16
                                                                        C.        PLAINTIFF’S CLAIM FOR UNJUST ENRICHMENT OR QUASI-CONTRACT FAILS
                                                          17                      AS A MATTER OF LAW. ..........................................................................................11
                                                          18            D.        PLAINTIFF’S CONVERSION CLAIM FAILS AS A MATTER OF LAW. ..........................13

                                                          19                      1.         No Claim For Conversion Can Arise From Alleged Overcharges. ...........14
                                                                                  2.         Plaintiff Fails To Allege Facts Establishing The Elements Of
                                                          20                                 Conversion. ................................................................................................14
                                                          21            E.        PLAINTIFF’S DEMANDS FOR SPECULATIVE DAMAGES WARRANTS DISMISSAL
                                                                                  OF ALL CAUSES OF ACTION. ...................................................................................15
                                                          22
                                                                        F.        NONE OF PLAINTIFF’S CLAIMS ENTITLE PLAINTIFF TO AN AWARD OF
                                                          23                      PUNITIVE DAMAGES. ..............................................................................................17
                                                               V.       CONCLUSION ..................................................................................................................19
                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                                                      -i-
                                                               UNIVERSITY OF THE PACIFIC’S MOTION                                                                 CASE NO. 5:20-CV-03196-EJD
                                                               TO DISMISS COMPLAINT
                                                                 Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 4 of 27




                                                          1                                                     TABLE OF AUTHORITIES
                                                          2                                                                                                                                       Page(s)
                                                          3    Cases
                                                          4    Advanced Riggers & Millwrights, LLC v. Hoist Liftruck MFG, Inc.,
                                                          5       No. 15-1400, 2015 WL 12860470 (C.D. Cal. Oct. 29, 2015)...................................................... 13

                                                          6    Alsides v. Brown Inst. Ltd.,
                                                                   592 N.W.2d 468 (Minn. App. 1999) ............................................................................................ 16
                                                          7
                                                               Ashcroft v. Iqbal,
                                                          8       556 U.S. 662 (2009) ................................................................................................................. 5, 17
                                                          9    Astiana v. Hain Celestial Grp., Inc.,
                                                          10       783 F.3d 753 (9th Cir. 2015) ....................................................................................................... 11

                                                          11   Balistreri v. Pacifica Police Dep’t,
                                                                  901 F.2d 696 (9th Cir. 1990) ......................................................................................................... 5
                                                          12
                       400 South Hope Street, 8th Floor




                                                               Bank of N.Y. v. Fremont Gen. Corp.,
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13      523 F.3d 902 (9th Cir. 2008) ....................................................................................................... 14
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   Banks v. Dominican Coll.,
                                                                  35 Cal. App. 4th 1545 (1995) .................................................................................................... 6, 7
                                                          15

                                                          16   Bell Atl. Corp. v. Twombly,
                                                                   550 U.S. 544 (2007) ................................................................................................................. 5, 17
                                                          17
                                                               Brousseau v. Jarrett,
                                                          18      73 Cal. App. 3d 864 (1977) ......................................................................................................... 17
                                                          19   Denterlein v. Gamp,
                                                                  No. A144516, 2017 WL 6506583 (Cal. Ct. App. Dec. 20, 2017) ................................................. 8
                                                          20
                                                               Durell v. Sharp Healthcare,
                                                          21
                                                                  183 Cal. App. 4th 1350 (2010) .................................................................................................... 12
                                                          22
                                                               Evans v. BBG Commc’ns., Inc.,
                                                          23      No. 10-0542, 2010 WL 11508738 (S.D. Cal. June 18, 2010) ..................................................... 14

                                                          24   Farrington v. A. Teichert & Son, Inc.,
                                                                  59 Cal. App. 2d 468 (1943) ......................................................................................................... 14
                                                          25
                                                               First Nationwide Sav. v. Perry,
                                                          26
                                                                   11 Cal. App. 4th 1657 (1992) ...................................................................................................... 11
                                                          27

                                                          28                                                                       -ii-
                                                               UNIVERSITY OF THE PACIFIC’S MOTION                                                             CASE NO. 5:20-CV-03196-EJD
                                                               TO DISMISS COMPLAINT
                                                                 Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 5 of 27




                                                          1    Flannery v. Murray,
                                                                  No. B266651, 2016 WL 2621629 (Cal. Ct. App. May 9, 2016) ................................................. 11
                                                          2
                                                               Flyer’s Body Shop Profit Sharing Plan v. Ticor Title Ins. Co.,
                                                          3       185 Cal. App. 3d 1149 (1986) ..................................................................................................... 18
                                                          4
                                                               Gateway Rehab & Wellness Ctr., Inc. v. Aetna Health of Cal., Inc.,
                                                          5       SACV 13-0087-DOC MLG, 2013 WL 1518240, at *5-6
                                                                  (C.D. Cal. Apr. 10, 2013) ............................................................................................................ 11
                                                          6
                                                               Gokool v. Okla. City Univ.,
                                                          7       716 Fed. App’x 815 (10th Cir. 2017) .......................................................................................... 12
                                                          8    Gomez-Jimenez v. N.Y. Law Sch.,
                                                          9      36 Misc. 3d 230 (N.Y. Sup. Ct. 2012) ......................................................................................... 16

                                                          10   Gonzales Commc’ns, Inc. v. Titan Wireless, Inc.,
                                                                  No. 04-cv-147, 2007 WL 1994057 (S.D. Cal. Apr. 18, 2007) .................................................... 12
                                                          11
                                                               Henderson v. Sec. Nat’l Bank,
                                                          12      72 Cal. App. 3d 764 (1977) ......................................................................................................... 17
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   Hilliard v. A.H. Robins Co.,
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                                   148 Cal. App. 3d 374 (1983) ....................................................................................................... 17
                                                          14

                                                          15   Holly v. Alta Newport Hosp., Inc.,
                                                                  -- F. Supp. 3d --, 2020 WL 1853308 (C.D. Cal. Apr. 10, 2020) ................................................. 15
                                                          16
                                                               Hunter v. Bd. of Ed. of Mont. Cnty.,
                                                          17      439 A.2d 582 (Md. 1982) ............................................................................................................ 16
                                                          18   Jian v. Regents of Univ. of Cal.,
                                                                   No. G042301, 2011 WL 1234746 (Cal. Ct. App. Apr. 4, 2011) ................................................... 9
                                                          19
                                                               Jurisearch Holdings, LLC v. Lawriter, LLC,
                                                          20
                                                                   No. 08–03068, 2009 WL 10670588 (C.D. Cal. Apr. 13, 2009) .................................................. 15
                                                          21
                                                               Kabir v. Flagstar Bank, FSB,
                                                          22      No. 16-0360, 2016 WL 10999326 (C.D. Cal. May 11, 2016) ..................................................... 17

                                                          23   Kashmiri v. Regents of Univ. of Cal.,
                                                                  156 Cal. App. 4th 809 (2007) .................................................................................................... 8, 9
                                                          24
                                                               Klein v. Chevron U.S.A., Inc.,
                                                          25
                                                                  202 Cal. App. 4th 1342 (2012) .................................................................................................... 12
                                                          26
                                                               Lewis Jorge Constr. Mgmt., Inc. v. Pomona Unified Sch. Dist.,
                                                          27      34 Cal.4th 960 (2004) .................................................................................................................. 18

                                                          28                                                                      -iii-
                                                               UNIVERSITY OF THE PACIFIC’S MOTION                                                             CASE NO. 5:20-CV-03196-EJD
                                                               TO DISMISS COMPLAINT
                                                                 Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 6 of 27




                                                          1    LSSC LLC v. Wilco Life Ins. Co.,
                                                                  No. 19-1854, 2019 WL 4570026 (C.D. Cal. Aug. 14, 2019) ........................................................ 6
                                                          2
                                                               Major v. W. Home Ins. Co.,
                                                          3       87 Cal. Rptr. 3d 556 (Ct. App. 2009)........................................................................................... 18
                                                          4
                                                               McCabe v. Marywood Univ.,
                                                          5      166 A.3d 1257 (Pa. Super. Ct. 2017) ........................................................................................... 12

                                                          6    McDonnell v. Am. Tr. Co.,
                                                                 130 Cal. App. 2d 296 (1955) ....................................................................................................... 17
                                                          7
                                                               McKell v. Wash. Mut., Inc.,
                                                          8      142 Cal. App. 4th 1457 (2006) .................................................................................................... 14
                                                          9
                                                               Mihalakis v. Cabrini Med. Ctr. (CMC),
                                                          10      151 A.D.2d 345 (N.Y. App. Div. 1989) ...................................................................................... 16

                                                          11   Miller v. Loyola Univ. of New Orleans,
                                                                  829 So.2d 1057 (Lou. Ct. App. 2002).......................................................................................... 12
                                                          12
                       400 South Hope Street, 8th Floor




                                                               Oakdale Vill. Grp. v. Fong,
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13      43 Cal. App. 4th 539 (1996) ........................................................................................................ 14
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   Papaspiridakos v. Educ. Affiliates, Inc.,
                                                          15      No. 10-CV-5628, 2013 WL 4899136 (E.D.N.Y. Sept. 11, 2013) ................................................. 7

                                                          16   Paracor Fin., Inc. v. Gen. Elec. Capital Corp.,
                                                                  96 F.3d 1151 (9th Cir. 1996) ....................................................................................................... 18
                                                          17
                                                               Paulsen v. Golden Gate Uni.,
                                                          18      25 Cal. 3d 803 (1979) ................................................................................................................ 6, 7
                                                          19   Pepin v. Hansing,
                                                                  2013 WL 5433354 (Ohio Ct. App. Sept. 20, 2013) ..................................................................... 15
                                                          20

                                                          21   Peterson v. Cellco P’ship,
                                                                  164 Cal. App. 4th 1583 (2008) .................................................................................................... 12
                                                          22
                                                               Salinas v. Palo Alto Univ.,
                                                          23       No. 15-6336, 2017 WL 4237011 (N.D. Cal. Sept. 25, 2017) ........................................................ 7
                                                          24   Spy Optic, Inc. v. Alibaba.Com, Inc.,
                                                                  163 F. Supp. 3d 755 (C.D. Cal. 2015) ........................................................................................... 6
                                                          25

                                                          26   Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
                                                                   551 U.S. 308 (2007) ....................................................................................................................... 6
                                                          27

                                                          28                                                                        -iv-
                                                               UNIVERSITY OF THE PACIFIC’S MOTION                                                               CASE NO. 5:20-CV-03196-EJD
                                                               TO DISMISS COMPLAINT
                                                                 Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 7 of 27




                                                          1    Tubell v. Dade Cnty. Public Schs.,
                                                                  419 So.2d 388 (Fla. Dist. Ct. App. 1982) ...................................................................................... 7
                                                          2
                                                               Van Buskirk v. CNN,
                                                          3       284 F.3d 977 (9th Cir. 2002) ......................................................................................................... 6
                                                          4
                                                               Van Hoomissen v. Xerox Corp.,
                                                          5       368 F. Supp. 829 (N.D. Cal. 1973) .............................................................................................. 18

                                                          6    Vijay v. Twentieth Century Fox Film Corp.,
                                                                   No. 14-5404, 2014 WL 5460585 (C.D. Cal. Oct. 27, 2014).......................................................... 5
                                                          7
                                                               Vu v. Cal. Commerce Club, Inc.,
                                                          8       58 Cal. App. 4th 229 (1997) ........................................................................................................ 15
                                                          9
                                                               Wong v. Regents of Univ. of Cal.,
                                                          10     15 Cal. App. 3d 823 (1971) ........................................................................................................... 7

                                                          11   Wright v. Capella Univ., Inc.,
                                                                  378 F. Supp. 3d 760 (D. Minn. 2019) .......................................................................................... 13
                                                          12
                       400 South Hope Street, 8th Floor




                                                               Zinter v. Univ. of Minn.,
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13       799 N.W.2d 243 (Minn. Ct. App. 2011) ...................................................................................... 13
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   Zumbrun v. Univ. of Southern Cal.
                                                          15      25 Cal. App. 3d 1 (1972) ............................................................................................................... 8

                                                          16   Statutes

                                                          17   Cal. Civ. Code § 3294 .................................................................................................................. 17, 18

                                                          18   Other Authorities
                                                          19   Andrew DePietro, Here’s A Look At The Impact Of Coronavirus (COVID-19) On
                                                                  Colleges And Universities In The U.S.,
                                                          20      FORBES (Apr. 23, 2020),
                                                          21      https://www.forbes.com/sites/andrewdepietro/2020/04/30/impact-coronavirus-
                                                                  covid-19-colleges-universities/#7980713461a6 ............................................................................ 2
                                                          22
                                                               Coronavirus and Learning: What’s Happening in Each State, EDUCATION WEEK
                                                          23      (Apr. 3, 2020), http://blogs.edweek.org/edweek/campaign-k-
                                                                  12/2020/04/coronavirus_and_schools_state_guide.html ............................................................... 1
                                                          24
                                                               Jordan Weissmann, Why it Makes Sense for Harvard to Keep Charging Full Tuition,
                                                          25
                                                                   SLATE (July 7, 2020), https://slate.com/business/2020/07/harvard-full-tuition-
                                                          26       coronavirus.html ............................................................................................................................ 2

                                                          27

                                                          28                                                                          -v-
                                                               UNIVERSITY OF THE PACIFIC’S MOTION                                                                CASE NO. 5:20-CV-03196-EJD
                                                               TO DISMISS COMPLAINT
                                                                 Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 8 of 27




                                                          1    Lindsay McKenzie, COVID-19 & Online Education Decisions, INSIDE HIGHER ED
                                                                  (July 30, 2020) https://www.insidehighered.com/news/2020/07/30/survey-data-
                                                          2       reveal-impact-covid-19-perceptions-online-education ................................................................ 17
                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                          10

                                                          11

                                                          12
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28                                                             -vi-
                                                               UNIVERSITY OF THE PACIFIC’S MOTION                                               CASE NO. 5:20-CV-03196-EJD
                                                               TO DISMISS COMPLAINT
                                                                    Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 9 of 27




                                                          1                           MEMORANDUM OF POINTS AND AUTHORITIES
                                                          2    I.       INTRODUCTION
                                                          3             Defendant University of the Pacific (“Pacific”) is not the first university, and unfortunately,
                                                          4    will not be the last, to be targeted in a growing list of putative class action lawsuits brought against
                                                          5    universities and colleges for making the responsible —and government mandated—decision to
                                                          6    suspend in-person instruction in response to the COVID-19 pandemic. The global COVID-19
                                                          7    outbreak has resulted in some variation of stay-at-home orders in every state in the United States, as
                                                          8    well as internationally. Education has not been spared, as academic institutions at every level were
                                                          9    ordered to shut their campuses and suspend in-person instruction.1
                                                          10            Rather than terminate the academic year altogether, which would have imposed severe
                                                          11   disruptions and long-term hardships on its students, Pacific responded to the COVID-19 outbreak
                                                          12   by undertaking extraordinary efforts to transition to distance learning in March 2020 and complete
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   the remainder of the spring term.2 Pacific students continued to attend the same classes and receive
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   instruction from the same Pacific faculty. What changed was the mode of instruction, a matter
                                                          15   squarely within the academic discretion of a university and its faculty. Pacific continued to provide
                                                          16   core student services, including access to faculty and administration, academic advising, office
                                                          17   hours, mental health support, tutoring, student health services, library services, career services, and
                                                          18   other services and activities, and Pacific students ultimately received the academic credits for which
                                                          19   they paid tuition and fees. Indeed, Plaintiff does not dispute that he completed his courses and
                                                          20   received the appropriate credits. Pacific fulfilled its contractual obligations to deliver courses and
                                                          21   credits for which Plaintiff paid.
                                                          22            Pacific “did not have a choice in cancelling in-person classes,” see Dkt. No. 1 (Complaint) ¶
                                                          23   7, and it was the responsible, lawful thing to do in response to the unprecedented impact of COVID-
                                                          24   19. State and local government mandated exactly that action. Pacific could not endanger its
                                                          25   1
                                                                See Coronavirus and Learning: What’s Happening in Each State, EDUCATION WEEK (Apr. 3,
                                                          26  2020), http://blogs.edweek.org/edweek/campaign-k-
                                                              12/2020/04/coronavirus_and_schools_state_guide.html
                                                          27 2 On March 5, 2020, the U.S. Dept. of Education explicitly approved the implementation of distance
                                                              learning for the spring 2020 academic semester. See Declaration of Kristina S. Azlin (“Azlin
                                                          28 Decl.”) Ex. B; Pacific’s Request For Judicial Notice (“RJN”), No. 11.
                                                                                                              -1-
                                                             UNIVERSITY OF THE PACIFIC’S MOTION                                 CASE NO. 5:20-CV-03196-EJD
                                                             TO DISMISS COMPLAINT
                                                                   Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 10 of 27




                                                          1    students, faculty, and staff by maintaining in-person instruction in the face of this health crisis, nor

                                                          2    could it reopen its campus in violation of state and local government orders. Nor has the pandemic

                                                          3    and related transition to distance learning resulted in a windfall or unjust enrichment for Pacific, as

                                                          4    Plaintiff wildly speculates. Although in-person instruction was suspended, Pacific, like other

                                                          5    educational institutions, incurred substantial costs in technology to transition successfully to

                                                          6    distance learning on top of its fixed operational costs.3 The decision to go online unquestionably

                                                          7    benefitted Pacific’s students, employees and community.

                                                          8             In the face of these admittedly justified actions and the continuing pandemic placing

                                                          9    unprecedented financial challenges on private universities, Plaintiff nonetheless demands judicial

                                                          10   second-guessing of Pacific’s academic decision-making because online learning was supposedly

                                                          11   “subpar.” Id. at ¶ 23. That demand contravenes California’s policy against claims for educational

                                                          12   malpractice absent extraordinary circumstances, none of which are present or alleged here.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13            Plaintiff’s claims must be dismissed not only because he fails to assert any non-speculative
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   injury and fails to articulate a right to relief under any legal theory cognizable in California, but

                                                          15   also because of the problematic policy implications of allowing opportunistic suits to go forward

                                                          16   against education institutions that act in compliance with government orders and in the best interest

                                                          17   of their students, employees and community. At bottom, this action does not serve the interests of

                                                          18   justice or vindicate any wrongs. Allowing it to proceed will set a dangerous precedent that students

                                                          19   can second-guess the decisions of educational institutions on how to provide instruction, how to

                                                          20   comply with government orders, and how to keep its community safe; and that courts can speculate

                                                          21   about a subjective difference in how a particular student valued or benefitted from a semester of

                                                          22   education, less than half of which was completed online.

                                                          23            For these reasons, as more fully set forth below, Pacific respectfully submits that Plaintiff’s

                                                          24   Complaint should be dismissed with prejudice.

                                                          25   3
                                                               See, e.g., Jordan Weissmann, Why it Makes Sense for Harvard to Keep Charging Full Tuition,
                                                          26 SLATE   (July 7, 2020), https://slate.com/business/2020/07/harvard-full-tuition-coronavirus.html;
                                                             Andrew DePietro, Here’s A Look At The Impact Of Coronavirus (COVID-19) On Colleges And
                                                          27 Universities In The U.S., FORBES (Apr. 23, 2020),
                                                             https://www.forbes.com/sites/andrewdepietro/2020/04/30/impact-coronavirus-covid-19-colleges-
                                                          28 universities/#7980713461a6.
                                                                                                                -2-
                                                             UNIVERSITY OF THE PACIFIC MOTION TO                                 CASE NO. 5:20-CV-03196-EJD
                                                             DISMISS COMPLAINT
                                                                Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 11 of 27




                                                          1    II.    FACTUAL AND PROCEDURAL BACKGROUND
                                                          2           A.      Pacific’s Policies Are Set Forth in the Academic Catalog
                                                          3           Pacific is a private institution of higher learning with campuses in Stockton, Sacramento,
                                                          4    and San Francisco, California. Every year, Pacific publishes an academic catalog for each campus
                                                          5    outlining the university’s policies, including the academic calendar, financial information, payment
                                                          6    policies, and refund policies. See generally, Declaration of Dr. Maria Pallavicini (“Pallavicini
                                                          7    Decl.”) Exs. A-D (hereinafter, “Pacific Catalogs”); RJN Nos. 1-4.
                                                          8           A student’s registration, when accepted by Pacific, constitutes a financial agreement
                                                          9    between the student and university. See Pallavicini Decl. Ex. A at 47 (“Stockton Catalog”); see also
                                                          10   id. at Ex. E (“Financial Agreement”); RJN No. 1; RJN No. 5. Tuition, fees, and other charges
                                                          11   incurred by the student are added to a student account, and, for the spring 2020 semester, payment
                                                          12   in full was due January 1, 2020. Stockton Catalog at 47-48; RJN No. 1.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13          Pacific has a refund policy to support students who withdraw from the university. Id. at 48.
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   Students at the Stockton campus, including Plaintiff, can withdraw for a 100% refund prior to the
                                                          15   first day of classes. Id. A student is not entitled to a refund if the withdrawal occurs after the half-
                                                          16   way point of the semester, and fees are non-refundable after the last day to add courses for the
                                                          17   semester. Id. at 49. For the spring 2020 semester, the deadline to request a full refund of fees was
                                                          18   January 24, and the last day for any pro-rated tuition refund was March 5. Id. at 417.
                                                          19          Pacific’s catalogs state clearly and unambiguously that a student must give notice of the
                                                          20   intention to withdraw. Id. at 48. Plaintiff does not allege that he withdrew or gave notice of intent to
                                                          21   withdraw at any point during the spring 2020 term. See generally Dkt. No. 1.
                                                          22          B.      Pacific Responds to the COVID-19 Pandemic
                                                          23          On or about January 29, 2020, Pacific began notifying its students of the COVID-19 threat
                                                          24   and the precautions the university was taking. See Pallavicini Decl. Ex. F; RJN No. 7.
                                                          25   Communications about COVID-19 and the university’s precautionary measures were sent regularly
                                                          26   from Pacific’s leadership to students, faculty, administrators, and the wider Pacific community as
                                                          27   the crisis grew more acute. Pallavicini Decl. ¶ 10; RJN No. 6.
                                                          28
                                                                                                                  -3-
                                                               UNIVERSITY OF THE PACIFIC MOTION TO                                    CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
                                                                Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 12 of 27




                                                          1           On March 4, 2020, California Governor Gavin Newsom declared a state of emergency

                                                          2    arising from the COVID-19 pandemic. Azlin Decl. A; RJN No. 10. In the following weeks, the

                                                          3    California Governor, San Joaquin County, and the City of Stockton issued almost daily orders and

                                                          4    proclamations in response to COVID-19, which shut down virtually all in-person gatherings and

                                                          5    activities across the state and county, including, inter alia:

                                                          6       March 12: the Governor banned gatherings of more than 250 people, and the City of Stockton

                                                          7        declared a local emergency;

                                                          8       March 13: the Governor directed the California Department of Education to develop and issue

                                                          9        guidance on distance learning in anticipation of campuses shutting down due to COVID-19;

                                                          10      March 16: the Governor directed vulnerable populations to stay at home;

                                                          11      March 17: San Joaquin County declared a local public health emergency;

                                                          12      March 19: the Governor issued a statewide stay-at-home order exempting only essential
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13       critical infrastructure workers;
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14      March 20: San Joaquin County issued a stay-at-home order; and

                                                          15      March 24, 2020: Stockton City Council passed resolution affirming Governor’s stay-at-home

                                                          16       order.

                                                          17   Azlin Decl., Exs. A-J; RJN Nos. 10-19.

                                                          18          Pacific monitored not only the state and local orders related to COVID-19, but also reports

                                                          19   of the rapid spread of COVID-19. On March 15, Pacific announced that the university would extend

                                                          20   spring break from March 13 to March 20, see Dkt. No. 1 ¶ 19, and that classes would transition to

                                                          21   distance learning beginning March 23. See Dkt. No. 1 ¶ 3 & n.2. On March 15, Pacific made the

                                                          22   decision to close campus housing with limited exceptions. Pallavicini Decl. Ex. G; RJN No. 8. In

                                                          23   connection with the unexpected transition to distance learning, Pacific made certain exceptions to

                                                          24   allow students to withdraw from classes, but specifically noted to students that withdrawals would

                                                          25   not entitle students to refunds of any tuition or fees, as the March 5, 2020 deadline to withdraw with

                                                          26   a partial refund had passed. Id. Plaintiff did not withdraw from any classes prior to March 5, and

                                                          27   instead, completed the full semester remotely. See Dkt. No. 1 ¶ 5.

                                                          28
                                                                                                                  -4-
                                                               UNIVERSITY OF THE PACIFIC MOTION TO                                  CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
                                                                Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 13 of 27




                                                          1            C.      Plaintiff’s Complaint
                                                          2            Plaintiff Viney Saroya is enrolled at Pacific’s campus in Stockton, California, as an

                                                          3    undergraduate studying business and economics. Dkt. No. 1 ¶ 9. On May 10, 2020, Plaintiff filed

                                                          4    this action against Pacific on behalf of himself and other similarly situated individuals who paid

                                                          5    tuition and fees for the spring 2020 academic term. Plaintiff asserts three causes of action: (1)

                                                          6    breach of contract, (2) unjust enrichment, and (3) conversion. See generally Dkt. No. 1.

                                                          7            The gravamen of the complaint is that Pacific’s change in the mode of instruction to obey

                                                          8    shelter-in-place orders and protect the health and safety of its community, somehow required

                                                          9    Pacific to issue pro rata tuition and fees refunds based on an unidentified, mystery formula, even

                                                          10   though Pacific completed the semester and delivered the academic credits for which Plaintiff paid.

                                                          11           Based on this unprecedented and unsupported theory, Plaintiff prays on behalf of himself

                                                          12   and others similarly situated, for an order certifying a class action and appointing Plaintiff as class
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   representative, judgment in favor of Plaintiff; damages in an unspecified amount of tuition and fees
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   refunds; injunctive relief; and for the costs and attorneys’ fees. See id. at ¶¶ 17-18.

                                                          15   III.    LEGAL STANDARD
                                                          16           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
                                                          17   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
                                                          18   662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The “[f]actual
                                                          19   allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S.
                                                          20   at 555 (internal quotation marks and alteration omitted). The facts alleged must set forth plaintiff’s
                                                          21   entitlement to relief under a cognizable legal theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d
                                                          22   696, 699 (9th Cir. 1990). If plaintiff’s factual allegations fail to state a claim under a cognizable
                                                          23   theory and additional facts would not cure such defect, the claim fails as a matter of law and must
                                                          24   be dismissed with prejudice. Vijay v. Twentieth Century Fox Film Corp., No. 14-5404, 2014 WL
                                                          25   5460585, at *2 (C.D. Cal. Oct. 27, 2014).
                                                          26           When ruling on a 12(b)(6) motion, a court may look beyond the pleadings “at documents
                                                          27   incorporated by reference, and matters of which a court may take judicial notice.” Tellabs, Inc. v.
                                                          28   Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). Under the incorporation by reference
                                                                                                               -5-
                                                               UNIVERSITY OF THE PACIFIC MOTION TO                               CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
                                                                Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 14 of 27




                                                          1    doctrine, a court may consider a document relied upon in a complaint where its authenticity is

                                                          2    uncontested. Van Buskirk v. CNN, 284 F.3d 977, 980 (9th Cir. 2002). This includes situations in

                                                          3    which the plaintiff’s claim depends on the content of a document even though the plaintiff does not

                                                          4    explicitly allege its contents. LSSC LLC v. Wilco Life Ins. Co., No. 19-1854, 2019 WL 4570026, at

                                                          5    *2 (C.D. Cal. Aug. 14, 2019). For example, materials published on a defendant’s website where the

                                                          6    contents of the website are alleged in the complaint or necessarily relied on by the complaint, and

                                                          7    where the website’s authenticity and relevance is uncontested, may be considered on a Rule

                                                          8    12(b)(6) motion. Spy Optic, Inc. v. Alibaba.Com, Inc., 163 F. Supp. 3d 755, 762-63 (C.D. Cal.

                                                          9    2015). Pacific’s website and the posted Catalogs are incorporated in the Complaint based on

                                                          10   Plaintiff’s reliance on and the uncontested nature of Pacific’s website.

                                                          11   IV.    ARGUMENT
                                                          12          A.      Plaintiff’s Claims Are Fundamentally Demands For Judicial Intervention In
                       400 South Hope Street, 8th Floor




                                                                              Academic Decisions Regarding Mode Of Instruction, Which Are Not
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13                  Actionable.
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14          Plaintiff demands judicial review of Pacific’s decision to change its mode of academic
                                                          15   instruction during a pandemic and government-ordered shutdown because the transition to online
                                                          16   instruction was allegedly “subpar” and “in no way the equivalent of the in-person education
                                                          17   putative class members contracted and paid for.” Dkt. No. 1 ¶¶ 23-24. This claim for “educational
                                                          18   malpractice” is not supported by the law or the facts.
                                                          19          California courts do not intervene in the academic affairs of schools absent “such a
                                                          20   substantial departure from accepted academic norms as to demonstrate that the person or committee
                                                          21   responsible did not actually exercise professional judgment.” Banks v. Dominican Coll., 35 Cal.
                                                          22   App. 4th 1545, 1551 (1995); see also Paulsen v. Golden Gate Uni., 25 Cal. 3d 803, 808 (1979). The
                                                          23   exception for a lack professional judgment is a high bar: courts will overturn a university’s
                                                          24   academic decision only if it is arbitrary and capricious, not based upon academic criteria, and the
                                                          25   result of irrelevant or discriminatory factors. Paulsen, 25 Cal. 3d at 808-09; accord Wong v.
                                                          26   Regents of Univ. of Cal., 15 Cal. App. 3d 823, 830 (1971). So long as the university has a rational
                                                          27

                                                          28
                                                                                                                 -6-
                                                               UNIVERSITY OF THE PACIFIC MOTION TO                                  CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
                                                                   Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 15 of 27




                                                          1    basis for its decision, that decision must stand. Salinas v. Palo Alto Univ., No. 15-6336, 2017 WL

                                                          2    4237011, at * 9 (N.D. Cal. Sept. 25, 2017).4

                                                          3             This highly deferential standard merits dismissal of this entire action as a matter of law.

                                                          4    Plaintiff does not, and cannot, assert that he was denied access to an education or that he did not

                                                          5    receive credits for courses completed. Nor does Plaintiff allege that Pacific failed to exercise its

                                                          6    professional judgment. To the contrary, Plaintiff challenges Pacific’s professional judgment

                                                          7    regarding the mode of instruction by asserting—with no support whatsoever—that the quality of his

                                                          8    online instruction was inferior to in-person instruction. See Dkt. No. 1 ¶ 24. To allow such claims to

                                                          9    go forward would necessarily require the Court to analyze the quality and value of Pacific’s remote

                                                          10   instruction as subjectively experienced by one student and second-guess the professional judgment

                                                          11   of Pacific’s administration, faculty, and staff to suspend in-person instruction in response to a

                                                          12   global health crisis that continues to ravage the country. That is precisely the type of inquiry into
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   academic decision-making in which California courts do not engage.
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14            Nor can Plaintiff establish that Pacific failed to exercise professional judgment. Pacific’s

                                                          15   decision was not arbitrary or capricious as a matter of law because it was a reasonable response to

                                                          16   emergency conditions and government orders. Indeed, Plaintiff concedes that the decision to

                                                          17   transition was out of Pacific’s control, see Dkt. No. 1 ¶ 7, caused by the pandemic and government-

                                                          18   imposed restrictions, see id. at ¶ 19. The Governor of California implemented a state-wide stay-at-

                                                          19   home order, less than a week after Pacific closed its campus. Pacific’s compliance with the law

                                                          20   cannot be arbitrary or capricious. Nor can suspension of in-person instruction in response to

                                                          21   COVID-19 be considered a “departure from accepted academic norms,” see Banks, 35 Cal. App.

                                                          22   4th at 1551, as virtually every school at every level across the country implemented the same

                                                          23   measures to protect students, faculty, and staff during the pandemic, and where Pacific’s accrediting

                                                          24
                                                               4
                                                               The principle of judicial deference to academic decision-making is well established nationally, as
                                                          25
                                                             courts routinely dismiss complaints like this one sounding in “educational malpractice.” See
                                                          26 Paulsen,  25 Cal. 3d at 808 (“There is a widely accepted rule of judicial non-intervention into the
                                                             academic affairs of schools.”) (citing cases from multiple jurisdictions); see also, e.g.,
                                                          27 Papaspiridakos v. Educ. Affiliates, Inc., No. 10-CV-5628, 2013 WL 4899136 (E.D.N.Y. Sept. 11,
                                                             2013) aff’d, 580 Fed. App’x 17 (2d Cir. 2014); Tubell v. Dade Cnty. Public Schs., 419 So.2d 388
                                                          28 (Fla. Dist. Ct. App. 1982) (citing cases across jurisdictions).
                                                                                                                -7-
                                                             UNIVERSITY OF THE PACIFIC MOTION TO                                  CASE NO. 5:20-CV-03196-EJD
                                                             DISMISS COMPLAINT
                                                                Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 16 of 27




                                                          1    agency approved the online transition. See Azlin Decl., Ex. B; RJN No. 11.

                                                          2           Further, Pacific’s decision to not issue pro rata tuition or fees refunds cannot be arbitrary or

                                                          3    capricious because the decision aligns with Pacific’s published refund policies and budgeted costs.

                                                          4    See Denterlein v. Gamp, No. A144516, 2017 WL 6506583 at *5-8 (Cal. Ct. App. Dec. 20, 2017)

                                                          5    (university’s compliance with student handbook was not arbitrary or capricious); Pacific Catalog at

                                                          6    48; n.17, supra. Pacific’s refund policy makes clear that students are only eligible for tuition

                                                          7    refunds if they withdraw from classes, and that the last day to withdraw and request any partial

                                                          8    refund for the spring 2020 semester was March 5. See Pacific Catalog at 48, 417. Plaintiff does not

                                                          9    allege that he withdrew from classes at any point during the spring 2020 semester, but rather

                                                          10   concedes he completed all courses online. See generally Dkt. No. 1. And there can be no dispute

                                                          11   that Plaintiff did not qualify for any refund of tuition or fees under the express terms of Pacific’s

                                                          12   refund policy. Thus, Plaintiff’s Complaint, all of which constitutes an impermissible claim for
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   educational malpractice, must be dismissed in its entirety with prejudice.
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14          B.      Plaintiff’s Claim For Breach Of Contract Fails As A Matter Of Law.
                                                          15                  1.      Plaintiff Fails To Identify Any Enforceable Promise To Plaintiff That Was
                                                                                      Breached.
                                                          16

                                                          17          Under California law, the relationship between a student and university is contractual in

                                                          18   nature. Kashmiri v. Regents of Univ. of Cal., 156 Cal. App. 4th 809, 824 (2007). The terms of that

                                                          19   contract can be found in, inter alia, the university’s policies, bulletins, brochures, and other

                                                          20   publications. Id; see also Zumbrun v. Univ. of Southern Cal. 25 Cal. App. 3d 1, 10 (1972) (“The

                                                          21   basic legal relation between a student and a private university or college is contractual in nature.

                                                          22   The catalogues, bulletins, circulars, and regulations of the institution made available to the

                                                          23   matriculant become a part of the contract.”)

                                                          24          Not every statement in a university’s publications, however, amounts to a contractual term.

                                                          25   Kashmiri, 156 Cal. App. 4th at 828. Because courts defer to university decision-making and

                                                          26   policies, and in furtherance of the widely accepted rule of judicial nonintervention into the

                                                          27   academic affairs of schools, courts are reluctant to apply contract law to general promises or

                                                          28   expectations. See id. at 825-826. Instead, as articulated in Kashmiri, plaintiffs must identify a
                                                                                                                  -8-
                                                               UNIVERSITY OF THE PACIFIC MOTION TO                                  CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
                                                                Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 17 of 27




                                                          1    “specific promise” that was breached. Id. at 826 (emphasis in original); see also Jian v. Regents of

                                                          2    Univ. of Cal., No. G042301, 2011 WL 1234746, at *6-7 (Cal. Ct. App. Apr. 4, 2011) (university

                                                          3    made no specific promise regarding the termination policies at issue).

                                                          4            In Kashmiri, such a specific promise was made when the university’s catalogues and

                                                          5    website explicitly stated increases to a certain fee would “apply to new students only” and that the

                                                          6    fee “[would] remain the same for each student for the duration of his or her enrollment in the

                                                          7    professional degree program.” 156 Cal. App. 4th at 833. The Kashmiri court relied on the

                                                          8    university’s decision to highlight the express promise not to raise fees for a specified category of

                                                          9    students, distinguishing such specificity from general tuition disclosures which are subject to the

                                                          10   university’s right to change its tuition and, thus, do not constitute specific promises. See id. at 832.

                                                          11           Unlike in Kashmiri, Plaintiff here does not identify any specific promise that Pacific would

                                                          12   (i) provide in-person instruction and access to campus even in the midst of a global health crisis or
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   government-ordered restrictions; or (ii) issue tuition and fees refunds other than as provided for in
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   its published refund policy. See generally Dkt. No. 1 ¶¶ 22, 35-42. Instead, Plaintiff relies only on a

                                                          15   single quote from Pacific’s website about campus life. Id. at ¶ 22. In short, Plaintiff’s allegations

                                                          16   fall far short of pleading the breach of any specific, enforceable promise made by Pacific to

                                                          17   Plaintiff.

                                                          18                  2.      Pacific’s Policies Include A Financial Agreement And Refund Policy, Which
                                                                                      Do Not Entitle Plaintiff To Any Partial Refunds.
                                                          19

                                                          20           Pacific’s Catalog makes explicit that a student’s registration for classes creates a financial
                                                          21   agreement between student and school:
                                                          22
                                                                       Registration, when accepted by the [Pacific], constitutes a financial agreement
                                                          23           between the student and the University. . . . Tuition, fees and other charges the
                                                                       student incurs including but not limited to, housing, meal plans, and bookstore
                                                          24           charges are added to the student account and are considered a loan for an
                                                                       educational benefit.
                                                          25

                                                          26   Stockton Catalog at 47. Under the terms of this financial agreement, payment of tuition and fees

                                                          27   was due in full by January 1, 2020. Id. at 417.

                                                          28
                                                                                                                  -9-
                                                               UNIVERSITY OF THE PACIFIC MOTION TO                                   CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
                                                                Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 18 of 27




                                                          1           With respect to refunds of student tuition and fees, the express and unambiguous terms of

                                                          2    Pacific’s refund policy govern:

                                                          3           Refund of Tuition and Fees
                                                                      The following refund schedule pertains only to tuition charges and is applicable
                                                          4           when the student drops below full time enrollment or officially withdraws from the
                                                                      University. Students who intend to withdraw must notify the Office of the
                                                          5           Registrar.
                                                          6           Refunds are based upon a percentage of calendar days. Calendar days of a semester
                                                                      may vary from semester to semester. For exact dates, please refer to the Student
                                                          7           Accounts website or contact their office.
                                                          8           Notification and withdrawal before classes begin – No charge.

                                                          9           First day of classes until last day to add – $150 clerical charge.

                                                          10          After 50% of calendar days no refund, 100% penalty.

                                                          11          Fees are non-refundable after the last day to add courses for the semester.

                                                          12   Id. at 48-49. For the spring 2020 term, the last day to withdraw and request a refund was March 5,
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   2020. Id. at 417. Although in-person instruction has been suspended, Pacific continues to accrue
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   operating expenses, including significant expenses related to the transition to distance learning. The

                                                          15   refund policy accommodates this reality, and, as noted in the Stockton Catalog, tuition and fees do

                                                          16   not even cover all of Pacific’s operating expenses. See id. at 46.

                                                          17          Plaintiff has no basis to claim a refund. He does not allege that he dropped below full-time

                                                          18   enrollment or that he withdrew from the university. Nor does he allege alerting Pacific of his intent

                                                          19   to withdraw. There, as a matter of law, Plaintiff did not qualify for any tuition or fees refund under

                                                          20   the terms of Pacific’s policies.

                                                          21          Nowhere in any of Pacific’s course catalogs is there a provision entitling students to tuition

                                                          22   or fees refunds in the event that Pacific is forced to close its campus due to health emergency or by

                                                          23   law. The absence of such provisions is dispositive of Plaintiff’s claims.

                                                          24                  3.      Plaintiff Admits That Pacific Did Not Cause The Purported Contract
                                                                                      Damages.
                                                          25

                                                          26          To state a breach of contract claim, Plaintiff must plead that the defendant’s action or failure
                                                          27   to act caused the harm for which he seeks damages. Flannery v. Murray, No. B266651, 2016 WL
                                                          28
                                                                                                  -10-
                                                               UNIVERSITY OF THE PACIFIC MOTION TO                                  CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
                                                                   Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 19 of 27




                                                          1    2621629, at *5 (Cal. Ct. App. May 9, 2016). No contract claim lies where the independent act of a

                                                          2    third party prevents the defendant from fully complying with or performing the agreement. Id.

                                                          3             Plaintiff concedes that the suspension of in-person instruction and the alleged harm it caused

                                                          4    was out of Pacific’s control. See Dkt. No. 1 ¶ 7. There is no dispute that Plaintiff’s alleged harm

                                                          5    was the result of COVID-19 and government orders. In light of these admissions, Plaintiff cannot

                                                          6    establish that Pacific’s actions caused the alleged harm for which he seeks contract damages, and,

                                                          7    consequently, the contract claims fail as a matter of law. See Flannery, No. B266651, 2016 WL

                                                          8    2621629, at *5 (court’s action in publicly filing confidential settlement agreement was not a breach

                                                          9    of settlement agreement).

                                                          10            C.     Plaintiff’s Claim For Unjust Enrichment Or Quasi-Contract Fails As A Matter
                                                                               Of Law.
                                                          11

                                                          12            As a threshold matter, California does not recognize a standalone cause of action for unjust
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   enrichment. Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753, 762 (9th Cir. 2015). Consequently,
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   Plaintiff’s unjust enrichment claim fails as a matter of law.5
                                                          15            The result would be the same even if Plaintiff were to re-plead this claim as one for quasi-
                                                          16   contract seeking restitution damages. When a plaintiff brings an unjust enrichment claim, some
                                                          17   courts will consider whether the plaintiff can recover under a quasi-contractual theory of restitution.
                                                          18   Gateway Rehab & Wellness Ctr., Inc. v. Aetna Health of Cal., Inc., SACV 13-0087-DOC MLG,
                                                          19   2013 WL 1518240, at *5-6 (C.D. Cal. Apr. 10, 2013). Under the law of restitution, “[a]n individual
                                                          20   is required to make restitution if he or she is unjustly enriched at the expense of another.” First
                                                          21   Nationwide Sav. v. Perry, 11 Cal. App. 4th 1657, 1662 (1992). However, “[t]he fact that one person
                                                          22   benefits another is not, by itself, sufficient to require restitution. The person receiving the benefit is
                                                          23   required to make restitution only if the circumstances are such that, as between the two individuals,
                                                          24   it is unjust for the person to retain it.” Id. at 1663. Unjust enrichment as a basis for obtaining
                                                          25   restitution “does not lie” where, as here, an “‘enforceable, binding agreement exists defining the
                                                          26   rights of the parties.’” Gonzales Commc’ns, Inc. v. Titan Wireless, Inc., No. 04-cv-147, 2007 WL
                                                          27
                                                               5
                                                                 Plaintiff’s claim for unjust enrichment, to the extent based on conversion, fails for the reasons
                                                          28   discussed in Section IV.D., infra.
                                                                                                                  -11-
                                                               UNIVERSITY OF THE PACIFIC MOTION TO                                  CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
                                                                Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 20 of 27




                                                          1    1994057, at *3 (S.D. Cal. Apr. 18, 2007) (quoting Paracor Fin., Inc. v. Gen. Elec. Capital Corp.,

                                                          2    96 F.3d 1151, 1167 (9th Cir. 1996)). This is so because “there is no equitable reason for invoking

                                                          3    restitution when the plaintiff gets the exchange which he expected.” Peterson v. Cellco P’ship, 164

                                                          4    Cal. App. 4th 1583, 1593 (2008). “While generally parties are permitted to plead in the alternative,

                                                          5    the allegation of binding contracts nullifies the unjust enrichment claim.” Klein v. Chevron U.S.A.,

                                                          6    Inc., 202 Cal. App. 4th 1342, 1388 (2012) (quoting and affirming trial court dismissal).

                                                          7            There are two limited exceptions in which restitution may be awarded under an unjust

                                                          8    enrichment theory in lieu of breach of contract damages: (1) “when the parties had an express

                                                          9    contract, but it was procured by fraud or is unenforceable or ineffective,” or (2) “where the

                                                          10   defendant obtained a benefit from the plaintiff by fraud, duress, conversion, or similar conduct” but

                                                          11   the plaintiff has chosen not to sue in tort, seeking restitution on a quasi-contract theory instead.

                                                          12   Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1370 (2010) (citations omitted).
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13           Neither exception applies here. Plaintiff has not pled and cannot plead that Pacific obtained
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   his tuition and fee payments by fraud, duress or similar conduct, nor are there any facts suggesting

                                                          15   that the express refund policy published in the Stockton Catalog is unenforceable or ineffective.

                                                          16           Plaintiff agreed to be bound by Pacific’s refund policy when enrolling, which specified that

                                                          17   tuition and fee refunds are available only if he withdrew before March 5, 2020. Given the express

                                                          18   and unambiguous terms of the refund policy, plaintiff had no reasonable expectation of a refund.

                                                          19           Moreover, as a matter of policy upholding academic discretion, courts across the country are

                                                          20   reluctant to allow unjust enrichment claims seeking tuition refunds from universities where, as here,

                                                          21   there is no dispute that the school completed instruction for credit in exchange for tuition. See, e.g.,

                                                          22   Miller v. Loyola Univ. of New Orleans, 829 So.2d 1057, 1061-62 (Lou. Ct. App. 2002) (dismissing

                                                          23   unjust enrichment claim where student received instruction for credit in exchange for tuition despite

                                                          24   claims that instruction was unsatisfactory); Gokool v. Okla. City Univ., 716 Fed. App’x 815, 819

                                                          25   (10th Cir. 2017) (affirming 12(b)(6) dismissal of unjust enrichment claim where student sought

                                                          26   refund of first-year tuition payments after being dismissed at end of first academic year); McCabe v.

                                                          27   Marywood Univ., 166 A.3d 1257, 1264 (Pa. Super. Ct. 2017) (dismissing unjust enrichment in

                                                          28   tuition refund claim where student lost credits after transferring schools); Wright v. Capella Univ.,
                                                                                                                -12-
                                                               UNIVERSITY OF THE PACIFIC MOTION TO                                   CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
                                                                Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 21 of 27




                                                          1    Inc., 378 F. Supp. 3d 760, 775 (D. Minn. 2019) (dismissing unjust enrichment claim in tuition

                                                          2    refund case where plaintiff received instruction in exchange for tuition, school did not guarantee a

                                                          3    degree, and there was no allegation of illegality or unlawfulness in school retaining tuition); Zinter

                                                          4    v. Univ. of Minn., 799 N.W.2d 243, 247 (Minn. Ct. App. 2011) (dismissing unjust enrichment claim

                                                          5    in tuition refund case where plaintiff was admitted to courses for which she paid tuition). To rule

                                                          6    otherwise would directly undermine Pacific’s academic discretion and would violate the Court’s

                                                          7    policy of deferring to university decision makers on matters of academic standards. See Section

                                                          8    IV.B., supra.

                                                          9           D.       Plaintiff’s Conversion Claim Fails As A Matter Of Law.

                                                          10          Plaintiff’s conversion claim fails for three independent reasons: (1) the claim is barred by
                                                          11   the economic loss rule; (2) a claim for overcharge cannot be brought as a conversion claim, and (3)
                                                          12   Plaintiff fails to allege facts establishing the essential elements of an actionable conversion.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13                   1.     The Economic Loss Rule Bars Plaintiff’s Conversion Claim.
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14          California follows the economic loss rule, which prohibits plaintiffs from pursing tort claims
                                                          15   “where the alleged damages are the same economic losses arising from [an] alleged breach of
                                                          16   contract.” Advanced Riggers & Millwrights, LLC v. Hoist Liftruck MFG, Inc., No. 15-1400, 2015
                                                          17   WL 12860470, at *7 (C.D. Cal. Oct. 29, 2015) (internal quotations and citations omitted). Instead,
                                                          18   “[c]onduct amounting to a breach of contract becomes tortious only when it also violates an
                                                          19   independent duty arising from principles of tort law.” Id. (quoting Erlich v. Menezes, 21 Cal. 4th
                                                          20   543, 551 (1999)) (emphasis added).
                                                          21          No such violation of “an independent duty arising from principles of tort law” is at issue
                                                          22   here. Instead, like in Advanced Riggers, Plaintiff asserts that Pacific both breached its contract and
                                                          23   converted Plaintiff’s tuition payments based on identical facts—i.e., failing to issue partial refunds
                                                          24   after transitioning to remote learning in response to COVID-19. Compare Dkt. No. 1 at Count I
                                                          25   with id. at Count III. Plaintiff also seeks identical damages under both claims—namely, a partial
                                                          26   refund of tuition and fees. Compare id. at ¶ 41 with id. at ¶ 56. Plaintiff’s conversion claim is
                                                          27   therefore barred by the economic loss rule.
                                                          28
                                                                                                  -13-
                                                               UNIVERSITY OF THE PACIFIC MOTION TO                                   CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
                                                                Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 22 of 27




                                                          1                   1.      No Claim For Conversion Can Arise From Alleged Overcharges.
                                                          2           The crux of Plaintiff’s claim for a refund is that Pacific overcharged Plaintiff tuition, fees,
                                                          3    and housing costs for the spring 2020 semester because the semester was transferred to online
                                                          4    instruction. See generally, Dkt. No. 1. Overcharging cannot serve as the basis for a conversion
                                                          5    claim. McKell v. Wash. Mut., Inc., 142 Cal. App. 4th 1457, 1491 (2006); see also Evans v. BBG
                                                          6    Commc’ns., Inc., No. 10-0542, 2010 WL 11508738, at *3 (S.D. Cal. June 18, 2010) (dismissing
                                                          7    conversion claim asserting that defendant overcharged payphone rates).
                                                          8                   2.      Plaintiff Fails To Allege Facts Establishing The Elements Of Conversion.
                                                          9
                                                                      Conversion claims require pleading facts that establish: (i) ownership or right to possession
                                                          10
                                                               of the specific property at issue at the time of the conversion; (ii) defendant’s conversion by a
                                                          11
                                                               wrongful act or disposition of Plaintiff’s property rights as to that property; and (iii) damages
                                                          12
                       400 South Hope Street, 8th Floor




                                                               caused by the conversion. Oakdale Vill. Grp. v. Fong, 43 Cal. App. 4th 539, 543–544 (1996).
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                                                               Plaintiff is required to to plead facts establishing each of these essential elements, but fails to
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                               sufficiently plead any such facts.
                                                          15
                                                                      First, “the law is well settled that there can be no conversion where an owner either
                                                          16
                                                               expressly or impliedly assents to or ratifies the taking, use or disposition of his property.” Bank of
                                                          17
                                                               N.Y. v. Fremont Gen. Corp., 523 F.3d 902, 914 (9th Cir. 2008). A property owner’s assent to the
                                                          18
                                                               taking, use, or disposition of their property may be inferred from conduct. See id. (discussing bank’s
                                                          19
                                                               approval of transfers as assent, and relying on Farrington v. A. Teichert & Son, Inc., 59 Cal. App.
                                                          20
                                                               2d 468 (1943)). Here, Plaintiff assented to payment of tuition and fees when he enrolled at Pacific,
                                                          21
                                                               agreed to be bound by the financial agreement between himself and Pacific, and agreed to be bound
                                                          22
                                                               by Pacific’s policies, including the published refund policies.
                                                          23
                                                                      Second, Plaintiff cannot establish that Pacific committed an independently wrongful act by
                                                          24
                                                               retaining the full amount of tuition and fees paid in accordance with its published refund policy.
                                                          25
                                                               The refund policy expressly permitted Pacific to retain 100% of tuition and fees if a student did not
                                                          26
                                                               submit written notice of an intent to withdraw by the mid-way point of the semester. Plaintiff gave
                                                          27
                                                               no such notice. Consequently, Pacific had a lawful right to retain the full payments.
                                                          28
                                                                                                  -14-
                                                               UNIVERSITY OF THE PACIFIC MOTION TO                                    CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
                                                                   Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 23 of 27




                                                          1             In an analogous case from the Court of Appeals of Ohio—analyzing conversion claims

                                                          2    under state law similar to California’s6—students sought tuition refunds from a defunct medical

                                                          3    school. In overturning the jury verdict in favor of the students, the Court of Appeals of Ohio held

                                                          4    that “no conversion of property can occur without some kind of ‘wrongful act,’” and that “[a]

                                                          5    lawful act [of students paying tuition] is not suddenly made wrongful simply because the school

                                                          6    runs out of money and closes its doors.” Pepin v. Hansing, 2013 WL 5433354, at *4 (Ohio Ct. App.

                                                          7    Sept. 20, 2013). The same principle applies here. Receiving tuition from students in exchange for

                                                          8    providing instruction and academic credits is not wrongful. Nor is it wrongful for a university to

                                                          9    retain those tuition payments in accordance with an express policy when the university continues to

                                                          10   provide instruction despite the “severe impact” of a pandemic.

                                                          11            Third, Plaintiff fails to plead a “specific, identifiable sum” of damages owed. Vu v. Cal.

                                                          12   Commerce Club, Inc., 58 Cal. App. 4th 229, 231 (1997) (claim that defendant converted
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   “approximately $1.4 million” and “approximately $120,000” insufficient as a matter of law).
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   Plaintiff makes no attempt to identify a specific amount of tuition, board, or fees purportedly

                                                          15   converted. See generally Dkt. No. 1 ¶¶ 49-56. Indeed, as discussed above, it is a mystery, and total

                                                          16   speculation, as to how the court could reasonably assess the alleged loss in “value” of education to

                                                          17   Plaintiff caused by a mid-semester transition to remote instruction. For each of the reasons provided

                                                          18   above, the conversion claim fails as a matter of law.

                                                          19            E.     Plaintiff’s Demands For Speculative Damages Warrants Dismissal of All Causes
                                                                               of Action.
                                                          20

                                                          21            Plaintiff’s claims, each of which demands partial refunds of tuition and fees based on a

                                                          22   purported difference in the value of distance learning and the services provided must be dismissed

                                                          23   because Plaintiff’s damages are speculative. Holly v. Alta Newport Hosp., Inc., -- F. Supp. 3d --,

                                                          24   2020 WL 1853308, at *5-6 (C.D. Cal. Apr. 10, 2020) (dismissing each cause of action requiring

                                                          25   damages as element of claim where plaintiff’s claimed damages were conclusory and speculative).

                                                          26

                                                          27
                                                               6
                                                                 See Jurisearch Holdings, LLC v. Lawriter, LLC, No. 08–03068, 2009 WL 10670588, at *3 (C.D.
                                                          28   Cal. Apr. 13, 2009) (acknowledging that California and Ohio conversion laws are similar).
                                                                                                              -15-
                                                               UNIVERSITY OF THE PACIFIC MOTION TO                              CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
                                                                   Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 24 of 27




                                                          1             Plaintiff’s alleged harm—i.e., purportedly “subpar” online learning options, see Dkt. No. 1 ¶

                                                          2    5—is impermissibly speculative and insufficient as to each of Plaintiff’s causes of action. Indeed,

                                                          3    courts across the country have recognized that damages arising from claimed deficiencies in the

                                                          4    value of education are speculative and thus insufficient as a matter of law to support claims against

                                                          5    educational institutions. See, e.g., Gomez-Jimenez v. N.Y. Law Sch., 36 Misc. 3d 230, 248-252

                                                          6    (N.Y. Sup. Ct. 2012) (dismissing deceptive acts and practices claim seeking tuition refund because

                                                          7    damages based on “true value” of law degree were speculative); Mihalakis v. Cabrini Med. Ctr.

                                                          8    (CMC), 151 A.D.2d 345 (N.Y. App. Div. 1989) (damages measured by difference in value of

                                                          9    internship program as marketed versus actual value was speculative); Hunter v. Bd. of Ed. of Mont.

                                                          10   Cnty., 439 A.2d 582, 584-85 (Md. 1982) (dismissing claims concerning quality of education due to

                                                          11   “the inherent uncertainty in determining the cause and nature of any damages”); Alsides v. Brown

                                                          12   Inst. Ltd., 592 N.W.2d 468, 472 (Minn. App. 1999) (dismissing education malpractice claims due to
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   “inherent uncertainties about causation and the nature of damages”).
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14            The New York Supreme Court’s analysis in Gomez is particularly instructive. In Gomez, as

                                                          15   here, plaintiff disputed the value of the instruction received. See Gomez, 36 Misc. 3d at 250. In

                                                          16   holding that damages based on the perceived value of education are impermissibly speculative, the

                                                          17   Court explained as follows:

                                                          18            To measure damages based on the difference in value between a degree which
                                                                        guarantees a good legal job, as defined by plaintiffs, and one that does not, against the
                                                          19            background of the remote, supervening impact of the Great Recession, would require
                                                                        the court to engage in naked speculation. This the court cannot do.
                                                          20

                                                          21   Id. at 252. Here too, COVID-19 and its impact on Pacific (and the world) render any attempt to
                                                          22   measure damages based on the purported difference in value between remote learning under
                                                          23   COVID-19 conditions and in-person instruction in normal times nothing more than fruitless
                                                          24   speculation. The circumstances are indisputably exceptional, and the impact varies dramatically
                                                          25   among students. Indeed, for many, remote learning may be more valuable, especially during a
                                                          26   health and safety emergency.7 Consequently, there is no baseline or delta “value” from which to
                                                          27
                                                               7
                                                                 See, e.g., Lindsay McKenzie, COVID-19 & Online Education Decisions, INSIDE HIGHER ED (July
                                                          28   30, 2020) https://www.insidehighered.com/news/2020/07/30/survey-data-reveal-impact-covid-19-
                                                                                                           -16-
                                                               UNIVERSITY OF THE PACIFIC MOTION TO                           CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
                                                                Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 25 of 27




                                                          1    conduct any useful or fair comparison, making any alleged damages speculative, at best. Such an

                                                          2    alleged “injury” cannot satisfy Plaintiff’s burden of pleading non-specultaive damages.

                                                          3           Further, each of Plaintiff’s claims, to the extent premised on unidentified categories of fees,

                                                          4    as to which no facts are alleged, must be dismissed for failing to meet the pleading standards set

                                                          5    forth in Iqbal and Twombly. See Kabir v. Flagstar Bank, FSB, No. 16-0360, 2016 WL 10999326, at

                                                          6    *4 (C.D. Cal. May 11, 2016) (plaintiffs cannot rely on unspecific claims to survive a motion to

                                                          7    dismiss, as Iqbal and Twombly prohibit fishing expeditions).

                                                          8           F.      None Of Plaintiff’s Claims Entitle Plaintiff To An Award Of Punitive Damages.

                                                          9           A plaintiff cannot establish his entitlement to punitive damages with mere conclusory
                                                          10   allegations. See Brousseau v. Jarrett, 73 Cal. App. 3d 864, 872 (1977). A complaint containing a
                                                          11   demand or prayer for punitive damages must contain a specific statement of facts, which show on
                                                          12   their face that the acts or omissions of a defendant were done willfully, maliciously, oppressively or
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   fraudulently. See McDonnell v. Am. Tr. Co., 130 Cal. App. 2d 296 (1955).
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14          Here, the Complaint’s only reference to punitive damages is contained in the Prayer for
                                                          15   Relief. Dkt. No. 1, Compl., Prayer for Relief at 11:17. No facts are alleged – conclusory or
                                                          16   otherwise – to support an award of punitive damages. See generally Dkt. No. 1.
                                                          17          Nor can Plaintiff amend to cure his deficient pleading. Punitive damages are disfavored in
                                                          18   California and federal courts alike. See Henderson v. Sec. Nat’l Bank, 72 Cal. App. 3d 764, 771
                                                          19   (1977) (punitive damages are “never awarded as a matter of right” and “are not favored by the law
                                                          20   and should be granted with the greatest of caution”) (citations omitted). To recover punitive
                                                          21   damages, Plaintiff must plead (and ultimately prove by clear and convincing evidence) facts
                                                          22   demonstrating “oppression, fraud, or malice” by the Defendants. Hilliard v. A.H. Robins Co., 148
                                                          23   Cal. App. 3d 374, 391-392 n.8 (1983); see also Cal. Civ. Code § 3294. In other words, punitive
                                                          24   damages are only proper where a defendant acts “with the intent to vex, injure, or annoy, or with a
                                                          25   conscious disregard of the plaintiff’s rights” that rises to “a level which decent citizens should not
                                                          26
                                                             perceptions-online-education (“The Public Viewpoint: COVID-19 Work and Education survey
                                                          27 found that Americans’ perceptions of the quality and value of in-person, online or hybrid education
                                                             vary widely. The majority of respondents, 35 percent, felt that online education offered the best
                                                          28 value for money.”).
                                                                                                             -17-
                                                             UNIVERSITY OF THE PACIFIC MOTION TO                                  CASE NO. 5:20-CV-03196-EJD
                                                             DISMISS COMPLAINT
                                                                Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 26 of 27




                                                          1    have to tolerate.” Flyer’s Body Shop Profit Sharing Plan v. Ticor Title Ins. Co., 185 Cal. App. 3d

                                                          2    1149, 1154 (1986).

                                                          3           Plaintiff does not and cannot meet that high standard. There are no set of facts involving

                                                          4    Pacific’s decision to complete the spring 2020 semester online in the face of a pandemic and

                                                          5    government shut-down orders that could possibly rise to the required level of “oppression, fraud, or

                                                          6    malice.” As a matter of law, Plaintiff cannot recover punitive damages for his breach of contract

                                                          7    and unjust enrichment claims. The black letter law of California is that one can never recover

                                                          8    exemplary or punitive damages for breach of an obligation arising under contract. Cal. Civ. Code §

                                                          9    3294; see also Major v. W. Home Ins. Co., 87 Cal. Rptr. 3d 556, 579 (Ct. App. 2009) (“[P]unitive

                                                          10   damages are not authorized in contract actions under California law.”). The only damages

                                                          11   recoverable for breach of contract are general damages (direct damages) and special damages

                                                          12   (consequential damages). Lewis Jorge Constr. Mgmt., Inc. v. Pomona Unified Sch. Dist., 34 Cal.4th
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   960, 968 (2004). Plaintiff’s claims, regardless of how they are characterized, are governed by the
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   contractual relationship between Plaintiff and Pacific, as embodied by, inter alia, the Stockton

                                                          15   Catalog and, therefore, cannot support an award of punitive damages.

                                                          16          Punitive damages are likewise unavailable in actions “in equity.” Van Hoomissen v. Xerox

                                                          17   Corp., 368 F. Supp. 829, 836 n.5 (N.D. Cal. 1973). Unjust enrichment is an equitable claim which

                                                          18   sounds in implied or quasi-contract. See Paracor, 96 F.3d at 1167. Accordingly, Plaintiff cannot

                                                          19   recover punitive damages in connection with his defective unjust enrichment claim.

                                                          20          Finally, Plaintiff cannot recover punitive damages as to his conversion claim because his

                                                          21   conversion claim fails as a matter of law and matter of pleading. As discussed, supra, Plaintiff’s

                                                          22   conversion claim is barred for the following reasons: the economic loss rule bars such a claim,

                                                          23   overcharging cannot be brought as a conversion claim, and Plaintiff fails to allege facts establishing

                                                          24   the essential elements of an actionable conversion claim. For these reasons, any prayer for punitive

                                                          25   damages in relation to the conversion claim fails.

                                                          26          Accordingly, Plaintiff’s demand for punitive damages must be dismissed.

                                                          27

                                                          28
                                                                                                  -18-
                                                               UNIVERSITY OF THE PACIFIC MOTION TO                                 CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
                                                                Case 5:20-cv-03196-EJD Document 22 Filed 09/09/20 Page 27 of 27




                                                          1    V.     CONCLUSION
                                                          2           For all of the reasons detailed herein, Pacific respectfully requests an order dismissing

                                                          3    Plaintiff’s Complaint in its entirety, with prejudice.

                                                          4    DATED: September 9, 2020               Respectfully submitted,

                                                          5                                                   HOLLAND & KNIGHT LLP

                                                          6
                                                                                                                  By: /s/ Vito A. Costanzo
                                                          7                                                               Vito A. Costanzo
                                                                                                                          Kristina S. Azlin
                                                          8                                                               Stacey H. Wang
                                                          9                                                              Attorneys for Defendant
                                                                                                                         University of the Pacific
                                                          10

                                                          11

                                                          12
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                  -19-
                                                               UNIVERSITY OF THE PACIFIC MOTION TO                                  CASE NO. 5:20-CV-03196-EJD
                                                               DISMISS COMPLAINT
